 


114 HR 1445 IH: Land Acquisition to cut National Debt Act
U.S. House of Representatives
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1445 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2015 
Mr. Hardy (for himself and Mr. Stivers) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide that there shall be no net increase in the acres of certain Federal land under the jurisdiction of the Bureau of Land Management, the National Park Service, the United States Fish and Wildlife Service, or the Forest Service unless the Federal budget is balanced for the year in which the land would be purchased. 
 
 
1.Short titleThis Act may be cited as the Land Acquisition to cut National Debt Act or the LAND Act. 2.Department of the interior land acquisition (a)In generalThe Secretary of the Interior may not use Federal funds to purchase land that would result in a net increase of land acreage that would be under the jurisdiction of the National Park Service, the United States Fish and Wildlife Service, or the Bureau of Land Management unless the Federal budget is balanced for the year in which the land would be purchased. 
(b)Duck stamp fundsSubsection (a) shall not apply to land purchased with funds made available through the sale of Federal Migratory Bird Hunting and Conservation Stamps. (c)EasementsSubsection (a) shall not apply to easements acquired by the Secretary of the Interior to facilitate management of Federal lands. 
3.National forest system land acquisition 
(a)In generalThe Secretary of Agriculture may not use Federal funds to purchase land that would result in a net increase of land acreage included in the National Forest System unless the Federal budget is balanced for the year in which the land would be purchased. (b)EasementsSubsection (a) shall not apply to easements acquired by the Secretary of Agriculture to facilitate management of Federal lands. 
 
